873 F.2d 1438Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard K. FIRTH, Rick Firth Realty, Inc., FirthConstruction Corporation, Plaintiffs-Appellants,v.SOLGAR MARYLAND REALTY, INC., Solgar Company, Inc., AllenSkolnick, Defendants-Appellees.
No. 88-2907.
United States Court of Appeals, Fourth Circuit.
Argued March 7, 1989.Decided April 28, 1989.Rehearing and Rehearing In Banc Denied June 5, 1989.

James W. Lawson for appellants.
Richard John Gabriele, Sr.  (Meltzer, Lippe, Goldstein & Wolf, P.C. on brief) for appellees.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and ROBERT J. STAKER, United States District Judge for the Southern District of West Virginia, sitting by designation.
PER CURIAM:


1
The plaintiffs in this action seek to recover damages for the breach by the defendants of an alleged joint venture or partnership agreement between the plaintiffs and the defendants.  The District Court, after reviewing the record before it, granted summary judgment for the defendants.  From this judgment the plaintiffs have appealed.  We affirm on the well-reasoned opinion of the District Court.  Richard K. Firth, et al. v. Solgar Maryland Realty, Inc., et al., CA-87-3208-JFM (District of Maryland June 28, 1988, July 22, 1988).


2
AFFIRMED.